Citation Nr: 0813574	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to a disability rating in excess of 60 
percent for lumbar degenerative disc disease with limited 
motion and radiculopathy.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  He was born in 1926.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board addressed the then issue of entitlement to service 
connection for a back disorder in a decision in December 
2004, when the case was remanded for development.  
Subsequently, in a rating action in August 2005, the VARO 
granted service connection for the back disorder and assigned 
a 60 percent rating.  That satisfied the then pending appeal.

This veteran filed a claim for an increased rating in May 
2006.  This appeal is from the action by the VARO in 
September 2006 which denied an increased rating.   

Issue #2, above, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The veteran's 60 percent rating is the maximum assignable 
for intervertebral disc syndrome reflecting severe impairment 
with sciatic neuropathy, pain, muscle spasm, and absent ankle 
jerk and incapacitating episodes lasting more than 6 weeks in 
a given year.

2.  The veteran does not demonstrate vertebral fracture, 
unfavorable ankylosis of the entire spine, or separately 
ratable neurological impairment such as involves bowel or 
bladder; he has no symptomatic scars, and he does not have 
loss of use of his feet.

CONCLUSION OF LAW

A rating in excess of 60 percent for lumbar degenerative disc 
disease, with limited motion and radiculopathy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5293, 
5235, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The veteran filed his claim for increased compensation for 
his back, saying his condition had become considerably worse 
than compensated by the 60 percent disability rating (thereby 
requesting by implication either a schedular 100 percent 
rating or a TDIU), in May 2006.  A September 2006 rating 
action by the RO confirmed the 60 percent for the low back, 
and denied a schedular 100 percent rating, but there has been 
no response to the TDIU issue.  The veteran filed an NOD in 
September 2006, reiterating his request for "service 
connected 100% disability compensation" for his back.  An 
SOC, again not acknowledging the TDIU claim, was issued in 
June 2007.  The veteran's VA Form 9, filed in July 2007, 
reiterated that he was seeking a rating in excess of 60 
percent.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and various 
alternative ratings have been identified during the course of 
the present appeal.  In the aggregate, the veteran and his 
representative have demonstrated actual knowledge of and have 
acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra. 

In addition, to whatever extent the decision of the Court In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the veteran was sent the information required 
by Dingess in a letter from the RO in May 2006.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand [in 
the issue #1 herein] would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, with further respect to Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
he has affirmatively indicated by his actions and words that 
he fully comprehends what is required.  

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were revised, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (now codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2006)).  The latter amendment and 
a subsequent correction were made effective from 
September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  38 
C.F.R. § 4.71a, DC 5293.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, DC 5292.  Also, ankylosis 
of the lumbar spine warrants a 40 percent evaluation if it is 
favorable, or a 50 percent evaluation if unfavorable. 38 
C.F.R. § 4.71a, DC 5289 (2003). Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, DC 5286.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DCs 5237 and 5242 (2006).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2007).  Since 
this rating code itself contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2007).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. The code section for intervertebral disc 
syndrome is now DC 5243, and associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extensive VA and private clinical documentation is in the 
file with regard to he veteran's numerous care for his back 
problems.  Ongoing reports are in the file.  A memorandum 
dated in May 2006 showed no further VA outpatient records 
were available with regard to his back.
 
On VA examination in July 2006, the entire report of which is 
in the file, again he complained of significant pain on 
motions and at rest.  He said he had been taking Tylenol 
arthritis which did not help.  He reported fatigue, decreased 
motion, stiffness, weakness, spasms and severe daily pain.  
He was using a cane without which he could not walk more than 
a few yards.  Posture was normal but gait was antalgic.

Examination showed no ankylosis or abnormal spinal 
curvatures.  He had mild spasms and guarding and moderate 
pain with motion, tenderness and weakness.  Range of motion 
was flexion to 20 degrees, extension to 0 degrees, bilateral 
lateral flexion to 5 degrees, left lateral rotation to 20 
degrees, and right lateral rotation to 5 degrees all with 
pain.  There was additional limitation of motion on 
repetitive use and a noted lack of endurance described as a 
kind of clonus muscle spasm in the back and left leg when he 
would lose his balance and could not continue.  He could not 
lean backwards due to pain as well as instability and limited 
range of motion.  Findings relating to the left leg and arm 
were felt to possibly reflect a stroke or other neurological 
component, but diagnosed as part of the back disability.

X-rays showed degenerative disc disease and osteoarthritis of 
the lumbar spine.  Diagnosis reflected same with an 
asymmetric apparently neurological condition causing 
myoclonic cogwheeling spasticity in the left leg and left arm 
and weakness of the left leg.  

Thus, in summary, after reviewing all VA and private clinical 
data, the veteran's back symptoms are significant, and the 
severity thereof is clearly reflected in the current 60 
percent rating which is the maximum assignable under 
pertinent diagnostic codes, to include DC 5243.  The veteran 
does not demonstrate vertebral fracture, unfavorable 
ankylosis of the entire spine, or separately ratable 
neurological impairment such as involves bowel or bladder; he 
has no symptomatic scars including from surgery, and he does 
not have loss of use of his feet.  And, regardless of which 
diagnostic code is used, the preponderance of the evidence is 
against a finding that the veteran meets the schedular 
criteria for an evaluation in excess of 60 percent.  

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a 
"staged" rating for his back disorder, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time has the disability on appeal 
been more disabling under the Rating Schedule than as 
currently rated under the present decision of the Board.  
Therefore, a "staged" rating is not appropriate.

As for the exceptional circumstances he has asserted, 
particularly with regard to during hospitalization and/or as 
relates to his inability to work, these will be addressed in 
the Remand segment of this decision.  With regard to the 
schedular rating issue, a reasonable doubt is not raised by 
the aggregate evidence which needs to be resolved in his 
favor.


ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease of the lumbar spine, rated as 
60 percent disabling, is denied.


REMAND

As noted above, in a rating action in August 2005, the VARO 
granted service connection for the veteran's back disorder, 
and assigned a 60 percent rating.  On the final page of the 
August 2005 rating action, the following notation was made: 

The veteran meets the schedular 
requirements for a grant of individual 
unemployability.  Please notify him of 
his eligibility and send a VA Form 8940.  

A copy of the above rating decision was transmitted to the 
veteran by letter that same month, but the file does not 
reflect that the notification regarding TDIU, as specified in 
the decision, took place, nor that the veteran was sent the 
requisite form, VA Form 21-8940, to file such a claim.  

He has herein asked for a 100 percent rating, which was 
addressed in the Board's decision above, from a schedular 
standpoint.  However, the issue on an extraschedular basis, 
including a TDIU, has not been addressed by the VARO and is 
inextricably intertwined with the issue herein certified.  
The file does not contain sufficient evidence to determine 
the issue of TDIU, and in fact the veteran has not had the 
opportunity to submit such supportive evidence.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any information he have with regard 
to his unemployability, claimed as due to the 
back disorder should be submitted.

2.  The VARO should provide the veteran with 
appropriate information as to the TDIU 
benefits, and specifically provide him with 
all appropriate forms for pursuing such a 
claim, including but not limited to a VA Form 
21-8940.

3.  The case should then be reviewed by the 
VARO, and if the decision on TDIU remains 
unsatisfactory, an SSOC should be issued, the 
veteran and his representative should be 
afforded a reasonable opportunity to respond, 
and the case should be returned to the Board.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


